﻿184.	May I first of all, on behalf of the Haitian delegation, most warmly congratulate Mr. Lievano of Colombia on his election to the presidency of the thirty-third session of the United Nations General Assembly. His presence here to guide these important deliberations is both a guarantee of their success and an eloquent testimony to the esteem which he enjoys at world level. His colleagues in Latin America are proud of the tribute thus paid to the entire region. The Government and people of Haiti, who were privileged to welcome Mr. Lievano to Port-au-Prince on the occasion of the signing of an agreement delimiting the maritime borders between our two countries, are fully confident of the auspicious guidance which he will give- to our debate.
185.. I should like also to pay a well-deserved tribute to Mr. Lievano's eminent predecessor, Mr. Lazar Mojsov of Yugoslavia, for the remarkable way in which he guided the work of the thirty-second session.
186.	To the Secretary-General, Mr. Kurt Waldheim, we should like to extend our compliments and our feelings of gratitude and deep appreciation for his enlightening report on the work of the Organization [AI33/1], in which he stressed the problems which had been of concern to the Organization during the past year. Those problems are both numerous and highly complex. Some of them are extremely serious and call for prompt solution if world peace, already harshly put to the test, is not to be irreversibly jeopardized; hence the need to redouble efforts in order to eliminate the hotbeds of tension which endanger the very survival of mankind. In order to achieve that aim, all the members of the community of nations, aware of their common destiny, should resolutely commit themselves to seeking, in the light of the goals and objectives of the Charter, the means to achieve the establishment of a world governed not by relations of power but rather by the ideals of justice, brotherhood and universal solidarity. That task would be relatively easy to achieve provided there is willingness to use the United Nations machinery and agree to live on the basis of its laws.
187.	Unfortunately, the international situation at the present time reveals a reality which does not give rise to optimism. In fact, some regions of the world are still subjected to colonial domination and other forms of oppression while others experience only a precarious peace, often interrupted by outbreaks of violence. While considerable sums are devoted to the arms race, which threatens the very existence of our planet, millions of human beings, forming that great army of those "forgotten by God", languishing in the most abject poverty. Meanwhile, the gap between rich and poor countries becomes wider, despite various international attempts to improve the situation.
188.	It is therefore not surprising that bitterness is widespread and bears the seeds of conflict. The incompatibility of the different interests at stake is in evidence whenever antagonists meet. On many occasions the intervention, in extremis, of international organizations, including the United Nations, has been necessary to avert what was often an almost fatal development, while certain sectors, which have already forgotten the lessons of history, compel mankind to survive by its wits, despite the fact that the danger of a world conflagration of catastrophic dimensions remains undiminished. It is in that hardly reassuring context that my delegation wishes to make its contribution to the work of this session.
189.	First of all, the Republic of Haiti wishes to reiterate its attachment to the ideals which prevailed at the establishment of the United Nations, of which we are one of the founding Members. Haiti reaffirms its total commitment to the principles of equality of all individuals and peoples and their right to self-determination.
190.	In that spirit our delegation warmly welcomes Solomon Islands to our Organization. We are convinced that this new State will make its contribution to the search for solutions which are of concern to it.
191.	However, while the accession of Solomon Islands to the ranks of independent and sovereign nations has filled us with joy, we strongly deplore the fact that the backward forces of colonialism have not yet made it possible for the peoples of Namibia, Zimbabwe, Azania, Belize, the Western Sahara and East Timor to take their place among us.
192.	In the case of Namibia, which South Africa has occupied illegally since 1966 in defiance of world public opinion and of the many United Nations resolutions, this Organization has reached an impasse, faced with the refusal of the Pretoria regime to co-operate in implementing the most recent decisions of the Security Council concerning the process which is to lead to independence.
193.	By deciding to implement its own independence plan, South Africa has revealed its sinister design to deny the Namibian people the fruit of many years of sacrifice and heroic struggle. In this connexion we should like to recall the reservations expressed by our delegation during the ninth special session of the General Assembly of the United Nations on the- question of Namibia, that the proposal of the five Western countries might not lead to genuine independence, since it allowed for the participation in the electoral process of the South African Administration and army instead of requiring their unconditional withdrawal.
194.	Today, the facts tend to vindicate us. It is difficult for us to understand how the Security Council has seen fit to recognize any role for South Africa in Namibia when an earlier decision had relieved it of its responsibilities towards that Territory.
195.	Is it not up to SWAPO, recognized by the United Nations itself as "the sole and authentic representative of
the Namibian people," to organize the elections? We would reply to that question in the affirmative, because we feel that if SWAPO has been able to lead the Namibian people in its struggle, it should also be in a position to do so at the time of reconstruction. It is now up to the five Western Powers to take the initiative required to compel South Africa to respect their proposal. We are convinced that, taking into account the close ties between them and the South African regime, they are in a better position than any other party to induce it to submit to the wishes of the international community.
196.	Would not a solution have been found to the Namibian problem if the five Powers had followed the course indicated by the majority of Member States when they called for the adoption of the sanctions that the circumstances require? Now that they seem to be short of expedients, it is to be hoped they will be able to shoulder their responsibility.
197.	With respect to Walvis Bay, my Government has often indicated that the independence of Namibia would be but illusory if it were to remain a South African colonial enclave. We thus reaffirm that Walvis Bay is an integral part of Namibia and most forcefully condemn any attempt to annex that territory.
198.	The same applies to Zimbabwe, where the white minority, unable to realize that it has been outdated by a revolutionary context, attempts at all costs to preserve the colonial status quo. In a desperate effort it resorts to all types of strategies to maintain and preserve its social, political and economic privileges. The most recent case is the so-called internal settlement, the most harmful consequence of which has been to break the unity so needed by the people of Zimbabwe to undertake the task of building their common homeland.
199.	Aware of its own colonial experience, the Republic of Haiti categorically rejects and condemns this so-called internal settlement between Ian Smith and a few disloyal sons of Zimbabwe. Haiti strongly opposes this shameful political compromise aimed at destroying the deepest aspirations of an entire people. In order that a genuine majority Government may be established in that Territory, we recognize and support the Patriotic Front, the legitimate representative of the people of Zimbabwe and the only party qualified to take power on its behalf. We call for the strengthening of economic sanctions, the violations of which we strongly condemn, violations which have been committed by those who support racism, colonialism and apartheid.
200.	There is no doubt that one of the most urgent tasks of our Organization is the elimination of the odious system of apartheid, which is an affront to all mankind.
201.	Aggressive by its very nature, that system endangers peace and security in the entire southern part of the African continent. It is a continuing threat to all neighbouring African countries, whose territorial integrity is violated at will. That system, because of its imperialist and expansionist designs, has always been and remains the main obstacle to a peaceful solution of the problems both of Namibia and of Zimbabwe.
202. Because of this situation, the international community must endeavour to achieve the total and immediate elimination of racism, colonialism and apartheid from the African continent, sparing no effort to isolate South Africa and to give its strongest support to the liberation movements.
203. We hope that humanitarian concerns will triumph over petty national interests and make it possible for the Western States which have been strong defenders of the apartheid regime to make common cause with tire international community in combating the brutal oppression and genocide perpetrated against the black population.
204. Equally critical is the situation of the peoples of Belize, Western Sahara and East Timor. In those three cases the colonial Power has decided to withdraw, thus opening the way for independence.
205. However, contrary to general expectations, difficulties arising from colonization itself have led to certain claims which have obstructed the exercise by the peoples of those Territories of their right to self-determination. We unquestionably deplore such a situation, but at the same time express our hope that in their wisdom the countries concerned, with which we maintain friendly relations, will realize that it would be immoral to redress one injustice by creating another. We are all familiar with the ills of colonialism and with how much harm it has caused to the majority of the peoples represented here. Yet, must we not recognise that we cannot in every case revive doubts about all the injustices and all the abuses to which this party and that have fallen Victim during colonial domination? If we were not to realize that, we might run the risk of ourselves becoming like the colonial Power. It is always possible to speak of territorial claims. Yet it should never be lost from sight that in those claimed territories there are people which, like all other people, also have a right to self-determination. Since that right is one and indivisible, it is the responsibility of the United Nations to safeguard its implementation in keeping with the Declaration on the Granting of Independence to Colonial Countries and Peoples.
206. A focal point of our concern is the Middle East conflict, which for 30 years has defied all solution. My delegation feels that the solution should be based on Security Council resolutions 242(1967) and 338 (1973) and on the following principles: the non-acquisition of territories by force; the withdrawal by Israel from Arab territories occupied since 1967; respect for the sovereignty, territorial integrity and independence of all States in the region, including Israel.
207. It goes without saying that any solution of this conflict, in order to be just and viable, must take into account the legitimate right of the Palestinian people to a homeland and their right to live as a sovereign and independent people in the well-being and tranquillity of the refound homeland.

208. But, as simple and valid these principles may seem, they have not been implemented because passions continue to be heightened and because dialogue has not replaced confrontation. 

209.	However, last month the world was given new hope upon hearing that the difficult negotiations at Camp David had led to an improvement in Israeli-Egyptian relations with a promise of the forthcoming signature of a peace treaty between the two antagonists. We should like at this time to congratulate all those who contributed in any capacity towards making possible these results, which certainly will prove to be a decisive turning-point in the search for peace in that part of the world. We hope that, like Egypt and Israel, the other countries concerned will soon make their contributions to a definitive settlement of the conflict.
210.	But should not this settlement include also the situation in Lebanon, which despite the praiseworthy efforts of the Secretary-General of our Organization, has not been resolved? Lebanon remains ravaged by war, and every day persons are killed in that war. Lebanon, a peaceful country pa- excellence, has been caught in a whirlwind of violence. We must at least acknowledge that Lebanon has been the victim of a state of affairs which it did not create and which neither United Nations resolutions nor the Arab peace force have managed to eliminate, My delegation expresses its solidarity with the people of Lebanon and hopes that in the near future they will find peace again and that their brothers will be reunited. That will not be possible until all foreign forces have withdrawn from the country and until the forces of the United Nations alone are responsible for the maintenance of peace until the situation is normalized.
211.	In the case of Cyprus, we deeply regret that no notable progress has been achieved so far. The Republic of Haiti, always faithful to respect for the principles of independence, sovereignty and the territorial integrity of States, and non-intervention and non-interference in the internal affairs of other States, deplores the continued presence of foreign troops on the territory of the Republic of Cyprus. An end must be put to all foreign interference in the internal affairs of that country so that the two communities may without restrictions begin dialogue that will 5ead to reconciliation and the reconstruction of their homeland.
212.	One of the most important items on this session's agenda is that of disarmament. It is of paramount importance for ah nations, large or small, and for the very survival of our world. That is why almost the entire international community, aware of the danger to mankind of the arms race, has stated that it is in favour of general and complete disarmament, which alone can guarantee the security of all.
213.	When I spoke from this very rostrum during the tenth special session, on disarmament had the opportunity to demonstrate how the quantitative increase or perfecting of armaments by a State, far from contributing to that State's security, produces the opposite effect. The reason for that is that the State against which one arms to guarantee security reacts accordingly, and this sets off a chain reaction. We thus become prisoners of a dead-end competition to the detriment of meeting the vital needs of mankind, because the arms race absorbs sizeable human as well as material resources that are diverted from the process
of producing goods and services. What is even more disturbing is that an ever larger number of developing countries have succumbed to this contagion and are participating substantially in it, relegating to second place their plans for economic and social development, plans which could reduce, if not eliminate, the illiteracy, poverty, diseases of all kinds and ignorance from which their populations are suffering,
214.	There is no doubt that the progress of science and technology in the field of the production of new weapons, weapons that are more deadly and more destructive, increases the danger of armed confrontation, which in the nuclear age would prove disastrous,
215.	Thus it is urgent for us to take all necessary measures at the international level to create conditions conducive to the achievement of the objective to which we a53 aspire, general and complete disarmament. These measures underlie the Declaration on the Strengthening of International Security [resolution 2734 (XXV)/, which my delegation fully supports.-We remain firmly convinced that without the strengthening of international security the achievement of general and complete disarmament would be illusory
216.	We are celebrating this year the thirtieth anniversary of the adoption of the historic Universal Declaration of Human Rights. This is an opportunity for all to renew our respect for and defence of the basic rights laid down in that Declaration and to co-operate at the regional and international levels to guarantee their promotion.
217.	My delegation has noted with satisfaction from the Secretary-General's report on the work of the Organization that during the past year there was a marked improvement in the efforts at co-operation between Member States to settle certain problems arising from allegations of violation of human rights. It hopes to see that co-operation increase to the benefit of peace and of the progress of peoples.
218.	Haiti, which was born of struggles for human rights, wishes to participate in this co-operation. We wish to make our contribution at the international, regional and national levels, and in fact we do so.
219.	At the international level we endorse the initiative of the non-aligned and other countries "to elaborate and adopt an integral and comprehensive approach to human rights as a matter of great significance for ensuring the dignity of the individual and for peace, security and international co-operation on the basis of equality" [see A133/206, annex I, para. 155].
220.	We also wish to work closely with the bodies of the United Nations whose responsibility it is to promote and to safeguard these rights. It is in that context that we intend to adhere to the International Covenant on Economic, Social and Cultural Rights, the International Covenant on Civil and Political Rights and Optional Protocol.
221.	At the regional level, we have ratified the American Convention on Human Rights, and last month we received a visit from the Inter-American Commission of Human Rights, which was to report on progress achieved in this field. The Republic of Haiti also supports the establishment
of an inter-American court of human rights, and in the very near future we shall appoint our candidates for elections to be held for the establishment of that court.
222.	At the national level, a vast and carefully prepared programme of promotion of human rights has been established. This programme includes measures of legal reform aimed at a better distribution of justice within the framework of the normalization of all aspects of our national life.
223.	This is an irreversible process to which His Excellency Mr. Jean-Claude Duvalier has committed his prestige through his statement to the nation of 2 January 1978, in which he said:
"I shall unceasingly proclaim my unshakeable attachment to the principles of democratization and liberalization, which must be allowed to reach the most distant areas of our country in order to engender a true renaissance."
224.	However, my Government, to which the development of the human person is the end-all objective of its political activity, considers that this rebirth will be possible only if economic and social rights receive equal attention. That is why the Haitian Government has sought to work out a genuine economic development programme and economic growth expressed not only in terms of per capita income but also in terms of an improvement in the standard and quality of life of the people. The development we seek involves over-all growth of the human being, intended to affect every Haitian as part of his national heritage. This is a noble task requiring the mobilization of all the material and human resources in our country Unfortunately, its success does not depend on our national contribution alone, and our efforts may well fail unless deep -rooted changes in the international economic order are effected.
225.	These changes should take the form of a clear improvement in the terms of trade, with trade being made less vulnerable to market conditions. In the first place, we are unduly dependent upon the flow of exports, because any reduction in the rate of demand, either in volume or in value, threatens the entire economic balance of the country. When prices tend to decline or to go up for the commodities we export or to decline to a lesser extent for the commodities we import, the percentage of our imports necessarily drops even if we are able to increase our rate of exports. This is because inflation and the deterioration of export income and a constant deficit in our balance of payments lead to a devaluation of our currency and a limitation of the intake of the products we urgently need.
226.	This situation of price instability affects not only our foreign-exchange income but also our customs receipts. Haiti, as a country that produces raw materials, directly feels the harmful effects of economic crises in the economically advanced countries and because of this is unable to finance its development programme at a constant pace and at. the same time to meet all its international obligations.
227.	That is why we are prepared to support any formula likely to resolve the problem of the external indebtedness of countries such as ours. The foreign exchange now
allocated for the payment of these debts would considerably help towards increasing our rate of imports, towards a better functioning of our public administration and towards the implementation of our development programme,
228.	To all these problems we must add the fact that a considerable part of our meagre foreign exchange must be devoted to meeting our energy needs, a situation which also handicaps our development capacity. Because of this, despite the conscientious efforts of my Government and the will of our people to use our basic resources to improve our situation, we are constantly faced with difficulties engendered by the international order.
229.	We must now see to what extent the industrialized countries will co-operate with the United Nations to tackle these basic problems, the solution of which is in their hands. It is clear that international action should be directed towards the areas which tend to engulf the economies of the developing countries. Otherwise the attempts of these countries to develop their economies to satisfactory levels will continue to churn in the vicious circle of the present order.
230.	Thus, my delegation considers it indispensable that a more just international economic order be established, an order more in keeping with the relations of interdependence which exist between the developed and the developing countries. The industrialized countries should endeavour to make this a reality, despite the difficult international economic situation. An important step in this process would be the concluding of an, agreement on commodities and on the indebtedness of the developing countries. Moreover, a programme for the transfer of technology would establish a rational basis for true cooperation.
231. Another area where the industrialized countries should demonstrate a spirit of understanding and cooperation is that of the law of the sea. My Government feels that the time has come for a serious and constructive dialogue which will make it possible for all parties concerned to make the necessary compromises, without which it is impossible for the Third United Nations Conference on the Law of the Sea to achieve its objectives.
232.	We have just outlined the most urgent problems we shall have to face during this session. These problems are not new. Most of them even inspired the establishment of our Organization.
233.	The fact that we have not yet achieved the desired success and that mankind continues to be frustrated in its valid aspirations for lack of solutions is simply because our approach to these problems has not been the best. My delegation feels that we have not applied all our imagination and all our skill to building a world in keeping with the dreams of the authors of our Charter.
234.	We are convinced that mankind cannot afford a third world war, nor can it afford the confrontations of the 1960s or the uncertainties of the 1970s. The challenge facing us is the eternal question: how can we manage to live in peace? How can we manage to transform this world into
a place of coexistence and genuine co-operation? Is it not time for a new period of reconciliation, a new era, not of psychological or verbal warfare, but one in which mankind as a whole will resolutely tackle the scourges which threaten its very existence? It is self-evident that the United Nations should be the centre for efforts to achieve the realization of that dream and that all nations, large or small, should bring their wisdom, their energy and their devotion to bear in order to bring this about.	
235.	Our destiny is in our own hands. Let us do all in our power to forge it in the best interests of us all, under the dual sign of peace and universal progress. Let us make this thirty-third session the starting-point for this collective task.















